April 9, 1952

Hon. Sati. W. Davis,         Opinion No. V-1433
District-,Attorney
Houston, Texas              Re:   Liability OP the COUntY
                                  from which a criminal
              I-                  cause is removed on
        -,                        change of venue for the
                                  expenses of a special
                                  venlre In the county
                                  to which the case was
Dear Sir:                         transferred.
          Your request for an opinion of thla of-
fice reads in part a8 followa:
           "A person charged with murder In
     Harris County was tried in Tom Oreen Coun-
     ty on a change of venue. Upon cORIPle-
     tlon of the trial Tom Oreen County,        1
     through Its District Clerk, under date
     of February 29th, 1952, billed Harris
     County not ~onlyfor the cost of the
     regular jury selected to try the De-
     fendant, but aleo for the ,costof the
     Sgeclal Venlres, which Bill of Cost reads
     in part as follows:
             "'November 26, 1951,
                 Special vanire;. . ,.. $     56.00
               February 21, 1952)'
                 Sneclal Venlre.:. . . .     422.00
               February 29, 195&
                   fp.ijN;;,Juw,. . . : .    528.00
                          , . . . . . . .   ,   . .
           "It Is admitted that Harris County
     is liable In the sum of $528.00, being
     the expenses of the regular  jury, but
     Is Harris County liable for the expenses
     of the Special Venlre on November 26th,
     1951, In the sum of $56.00, and the Spe-
     cial Venlre on February 21st, 19 2 In
     the sum of $422.00, a total of $376.007"
                                                                     i

                                                                     ‘,
                                                                     ,




.z.;, f.3   Hon. Sam W. Davis, page 2    (V-1433)
                                                                     e

                      Articles 560 to 563, V.C.C.P., provide         f
                                                                     r
            for a change of venue under certain circumstances.       i
                                                                     i
                        Article 587, V.C.C.P., provides:
             _-
                         "A 'specialvenlre' Is a writ Issued         1
                    In a capital case by order of the district
                   ,court, commanding the sheriff to summon          i
                    such a nutiberof persons, not less than          [
                    thirty-six,as the court may order, to
                   .appearbefore the court on a day named            i
                    ln,'thewrit; from whom the jury for the
                  ..,
                    trla,lof such case Is to be selected."
                       :Articles 1050 and 1051, V.C.C.P., provide:   i
                        "In all causes where Indictments have
                   been presented against persons In one coun-
                   ty and such causes have'been removed by
                   change of venue .to another 'county,and tried
                   therein; the county from which such cause
                   Is removed shall.be liable for all expenses
                   Incurred for pay'for jurors In trying such
                   causes."'
                        "The county commlsslonersof each
                   county at each regular meeting shall as-
                   certain whether, since the last regular
                   meeting, any person has been tried for
                   crime upon'a change of venue from any;
                   .othercounty. If they find such to be
                   the case they shall make out an account
                   against such county from which such cause
                   was removed showing the~number of days
                   the jury in such case was employed therein,
                   and settini forth.the amount paid for such
                   jury service; such account shall then be
                   certified to as correct by the county
                   judge of such county, under his hand and
                   seal, and be; by him, forwarded to the            ,
                   county judge of the county from which
                   the said cause was removed; which account
                   shall be paid In the same manner as ac-
                   counts for the safe keeping of prisoners."

  ,                     Article ,1056,V.C.C.P., reads In part as
            follows:
                        "Each juror In the district or clml-
                   nal district court, county court or county
     .   ,




             Hon. Sam W. Davis; page 3   (V-1433)


                 court at law, except special ve<lremen and
                 talesmen challenged on their volr dire
                 whose pay Is now fixed by law, shall re-
                 ceive Four Dollars ($4) for each day and
                 for each fraction of a day he attends court
                 as such juror, to be paid out of the jury
                 fund of the county. . . .'I
                       It Is our opinion that the word "jurors"
             as used In Article 1050 does not have the narrow
             meaning of persons who are actually accepted on the
             jury, but ln&udes all persons who attend court In
             response ,toa summons for jury service in connec-
             tion wlth that particular Case. The purpose of
             Article 1050 was to place the jury expense In these
             cases on the county In which the case originated.
             The pay of special venlremen is necessarily a part
             of~the jury expense In cases where special~venlres
             are required. Articles 602 to 625, V.C.C.P., re-
             latlng to the formation of a jury In capital cases,,
             refer to those persons who are summoned as ('jurors
             even though they are not selected to serve as mem-
             bers of the jury for the trial of the case. .Llke-
             wise, Article 1056 in providing that "each juror
             . . . except special venlremen . . . challenged on
             their volr dire" shall receive a certain pay for
             attendlng court Includes special venlremen within
             the general term of ."juror." We believe that the
             term 'Ijurors"as used In Article 1050; when considered
             with these other statutory provisions, Includes mem-
             bers of special venlres.
                       In vi&w of the foregoing, 'itIs our opln-
             Ion that Harris County Is liable for the expense of
             both bf the special venlres called In the case which
             was tried In Tom Green County on a change of venue
             from Harris County.




                                  SUMMARY

                      A county,ln which a case originated
                 16 liable for the expense of special




-.
                                                                ,~~
                                                                  ,... ._.   -,
Hon. Sam W. Davis, page 4   (V-1433)


     venlres where the case Is tried In
     another county on a change of venue.
                             Yours very truly,
APPROVED:                      PRICE DANIEL
                             Attorney General
J. C. Davis, Jr.
County Affairs DlVlslon            A        /
.MaryX. Wall
Reviewing Assistant          By&l&Assistant
Charles D. Mathews
First Asslstatit
BA:mh